Name: Commission Regulation (EEC) No 860/85 of 29 March 1985 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 91 /88 Official Journal of the European Communities 30 . 3 . 85 COMMISSION REGULATION (EEC) No 860/85 of 29 March 1985 fixing the export refunds on rice and broken rice to vary the refund for certain products according to destination : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural devel ­ opment of prices and trade on the rice market and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturb ­ ances of the Community market ; Whereas Regulation (EEC) No 1361 /76 (4) lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum ; Whereas Article 3 of Regulation (EEC) No 1431 /76 defines the specific criteria to be taken into account when the export refund on rice and broken rice is being calculated ; Whereas the world market situation or the specific requirements of certain markets may make it necessary Whereas a separate refund should be fixed for pack ­ aged long grain rice to accommodate current demand for the product on certain markets ; Whereas the refund must be fixed at least once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (*), as last amended by Regulation (EEC) No 855/84 (*),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas it follows from applying these rules and criteria to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1985. (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 13 . 0 OJ No L 166, 25. 6 . 1976, p. 36. 0 OJ No L 154, 15 . 6 . 1976, p. 11 . 0 OJ No L 106, 12. 5 . 1971 , p. 1 . (4 OJ No L 90, 1 . 4. 1984, p. 1 . 30 . 3 . 85 No L 91 /89Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 March 1985. For the Commission Frans ANDRIESSEN Vice-President No L 91 /90 Official Journal of the European Communities 30 . 3 . 85 ANNEX to the Commission Regulation of 29 March 1985 fixing the export refunds on rice and broken rice (ECU/ tonne) CCT heading No Description Amount of refund ex 10.06 Rice : B. I. Paddy rice ; husked rice : b) Husked rice : 1 . Round grain 2. Long grain for export to :  Austria, Liechtenstein, Switzerland and the communes of Livigno and Campione d'ltalia  Other third countries 140,00 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 2. Long grain b) Wholly milled rice : 1 . Round grain 2. Long grain in bulk or packaged for export to :  Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d' ltalia as well as destinations mentioned in Article 5 of Commission Regulation (EEC) No 2730/79 (')  Zone I  Other third countries 175,00 in immediate packings of 5 kg net or less for export to :  Zones I , II b) and VI  Zone V a) III . Broken rice 185,00 195,00 (  ) OJ No L 317, 12. 12. 1979, p. 1 . NB : The zones are those defined in the Annex to Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5 . 1977), as last amended by Regulation (EEC) No 501 /8,5(0j No L 60, 28 . 2. 1985).